DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via voicemail message by Mr. Moon on 6/11/2021.
The application has been amended as follows:
Claim 14, line 2, delete “10” and insert -- 11 --.
Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Lambert teaches a method in a wireless device for connecting to a communications network using one of a plurality of connection settings, the method comprising: obtaining an operator identification [Fig. 4, 402, Col. 6, lines 54-64]; applying one or more first hash functions, associated with a first Bloom filter, to the operator identification to provide one or more first hash values respectively [Col. 6, lines 54 – Col. 7, line 37]; comparing the one or more first hash values to the first Bloom filter [Col. 6, lines 22-55].
However, Lambert and other prior art does not teach responsive to the one or more first hash values matching the first Bloom filter, attempting a connection with the 
Above taken with other limitations from claim and dependent claims is considered novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fisher (USPN 10,719,674) teaches making a determination of the relationship between a tag identification value received from tag receiver and group identification data-structure received from network receiver.
Yong et al. (USPN 10,609,543) teaches a wireless station being in communication with a radio, where the wireless station transmits a first message to a neighboring wireless station through a Bluetooth interface, and receives a second message from the neighboring station through the Bluetooth interface, and the first message comprises a data structure indicating availability of service through a wireless fidelity (Wi-Fi) interface and/or Wi-Fi related interface parameters.
Volpe (USPN 10,587,491) teaches receiving a sequence of non-test type of data packets through a data plane, at a network device comprising ports and packet 
S P et al. (USPN 8,259,585) teaches querying a Bloom filter of network device with packet flow information of packet to determine whether packet flow is element of Bloom filter.  The primary parallel data paths are selected with a primary hash function to determine whether primary parallel data path is congested.  The packet flow is added to Bloom filter, when primary parallel data path is congested.  The secondary parallel data paths are selected with secondary hash function to forward packet through selected secondary parallel data path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211.  The examiner can normally be reached on Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/          Primary Examiner, Art Unit 2464